4 N.Y.3d 770 (2005)
825 N.E.2d 584
792 N.Y.S.2d 369
HELEN REED et al., Respondents,
v.
GOWANDA NURSING HOME et al., Defendants, and U-HAUL INTERNATIONAL, INC., et al., Appellants.
Court of Appeals of the State of New York.
Argued January 6, 2005.
Decided February 10, 2005.
Brown & Tarantino, LLP, Buffalo (Margaret K. Hey of counsel), for appellants.
*771 Brady & Swenson, Salamanca (Thomas C. Brady of counsel), for respondents.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
Business Corporation Law § 307 (c) (2) requires a party who has served papers by mail on an out-of-state defendant to file proof of service within 30 days after "receipt of the return receipt signed by the foreign corporation, or other official proof of delivery or of the original envelope mailed." We are asked to decide whether an affidavit of compliance annexing a copy of the papers serveddate and time stamped "Received" by out-of-state defendant U-Haul International, Inc.is sufficient under the statute. In this case, there can be no doubt that plaintiff provided proof that defendant received the mailing shortly after it was sent by registered mail, return receipt requested, and that plaintiffs received no return receipt. Under the particular circumstances presented here, we agree with the motion court and Appellate Division that the complaint should not be dismissed for want of proper service on defendant U-Haul.
Order affirmed, etc.